NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSNY LUBIN, AKA Assale Tomoko,                  No.    19-72764

                Petitioner,                     Agency No. A209-168-618

 v.
                                                MEMORANDUM*
MERRICK GARLAND, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 5, 2021**1F   P




                                 Pasadena, California

Before: SILER,*** HURWITZ, and COLLINS, Circuit Judges.

      Osny Lubin, a native and citizen of Haiti, petitions for review of a decision of

the Board of Immigration Appeals (“BIA”) dismissing his appeal from an order of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
an Immigration Judge (“IJ”) denying applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We deny

the petition.

      1.        Substantial evidence supports the BIA’s determination that Lubin failed

to establish eligibility for asylum and withholding of removal because the “totality

of the circumstances” showed he lacked credibility. Iman v. Barr, 972 F.3d 1058,

1062, 1064–65 (9th Cir. 2020). Lubin claimed to be the victim of two 2013 attacks

that caused him to leave Haiti for Brazil. He claimed to have left Brazil for the

United States after his cousin was shot and he experienced discrimination. The BIA

discerned no clear error in the IJ’s determination that Lubin was not credible. The

BIA noted multiple discrepancies between Lubin’s testimony, declaration, and

sworn statement to a Customs and Border Patrol officer.               These included

inconsistencies regarding the circumstances surrounding the first attack, including

whether Lubin’s attackers were armed and whether he was taken to the hospital

following the incident; whether the attacks were related to a land dispute; Lubin’s

reasons for coming to the United States; and whether Lubin feared returning to

Haiti. A reasonable adjudicator would not be compelled to conclude that Lubin is

credible. See 8 U.S.C. § 1252(b)(4)(B). Absent the discredited testimony, Lubin

cannot meet his burden of establishing past persecution or a well-founded fear of




                                            2
future persecution on a protected ground, and his asylum and withholding claims

fail. See Rizk v. Holder, 629 F.3d 1083, 1091 (9th Cir. 2011).

      2.     Having found Lubin not credible, the BIA was not obligated to address

his arguments concerning resettlement. See INS v. Bagamasbad, 429 U.S. 24, 25

(1976) (“As a general rule courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results they reach.”).

      3.     Substantial evidence supports the BIA’s determination that Lubin failed

to establish eligibility for CAT protection. A CAT applicant “bears the burden of

establishing that [he] will more likely than not be tortured with the consent or

acquiescence of a public official if removed to [his] native country.” Xochihua-

Jaimes v. Barr, 962 F.3d 1175, 1183 (9th Cir. 2020). Lubin presented no evidence

of past torture, and the IJ’s determination that there was insufficient evidence that

he would be tortured in the future by or with the acquiescence of any government is

supported by the record. Lubin testified that the private individuals who attacked

him remained at large, but presented no evidence that those individuals acted with

the consent or acquiescence of any government. The general references to country

conditions in his declaration and country reports do not compel a contrary conclusion

because they lack any relation to the land disputes and criminal attacks underlying

his claim.




                                          3
       4.     Nor does the BIA’s reference to its adverse credibility finding in the

context of Lubin’s CAT claim justify granting the petition. “An adverse credibility

determination is not necessarily a death knell to CAT protection.” Shrestha v.

Holder, 590 F.3d 1034, 1048 (9th Cir. 2010). But, if the petitioner is “found not

credible, to reverse the BIA’s decision we would have to find that the reports alone

compelled the conclusion that [the petitioner] is more likely than not to be tortured.”

Almaghzar v. Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006). The reports in this

case fall far short of that high bar.

       PETITION FOR REVIEW DENIED.




                                          4